FIRST AMENDMENT TO ASSIGNMENT OF RIGHTS AND TITLE AGREEMENT



This First Amendment to Assignment of Rights and Title Agreement (this "First
Amendment") is effective November 6, 2012 and is between the following parties:
(a) Global Ventures Group, LLC, a Florida limited liability company doing
business at 110 North Federal Highway, #807 in Fort Lauderdale, Florida 33301
("Global Ventures"); (b) Alfred Abiouness, Sr. with a mailing address of 4410
East Beach Drive, Norfolk, Virginia ("Abiouness"), (c) RG Development, Inc., a
Delaware corporation doing business at 364 East Main Street, Suite 205 in
Middleton, Delaware 19709 ("RG Development"), and (d) Cotton Bay Holdings, Inc.,
a Delaware corporation with a resident agent located at 113 Barksdale
Professional Center, Newark, DE 19711 ("Cotton Bay Holdings")(collectively the
"Parties").

WHEREAS, the Parties executed an Assignment of Rights and Title Agreement (the
"Assignment Agreement") on August 1, 2012. This First Amendment amends and
modifies the Assignment Agreement pursuant to Section 7.4 of the Assignment
Agreement, and when read in conjunction with this First Amendment, the
Assignment Agreement and First Amendment constitute a fully integrated contract
under Delaware law.

WHEREAS, to the extent not amended or modified herein, the Parties' respective
rights, duties and obligations under the Assignment Agreement remain in full
force and effect as of the Effective Date of the Assignment Agreement.

WHEREAS, these Recitals are not mere statements, but rather representations
relied upon by all parties in executing and performing under this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree to
the following amendments to the stated provisions of the Assignment Agreement:

1. CONDITION PRECEDENT TO OBLIGATIONS. The Parties agree that the following
conditions must be satisfied in whole prior to performance by Global Ventures,
Abiouness or RG Development:

    1.1 Global Ventures Conveyance of Title to Eleuthera Stock. Upon written
notification by Cotton Bay Holdings, or its placement agent, escrow agent or
title agent, or similar party acting as trustee over those funds raised by
Cotton Bay Holdings through private and/or public offerings (collectively
referred to as the 'Paying Agent'), that the following events have occurred:

        1.1.1. In the context of a private offering, a Subscription Agreement
has been executed by an Accredited Investor pursuant to either a Private
Placement Offering for the purchase of common stock or purchase of a minimum of
five (5) Secured Convertible Notes of Cotton Bay Holdings. Each set of five (5)
Notes sold pursuant to the Cotton Bay Offering is collectively referred to
herein as a 'Block of Notes' or 'Blocks of Note'; or in the context of a public
offering through a prospectus, the sale and purchase of common stock or purchase
of a Block of Notes (collectively referred to as the 'Cotton Bay Offering');

        1.1.2. The Cotton Bay Offering has been fully funded; and

        1.1.3. The Paying Agent or responsibility paying party associated with
the sale of the stock or Block of Notes in the Cotton Bay Offering has released
net proceeds from the sale of the common stock or a Block of Notes from the
Cotton Bay Offering to Global Ventures.

    1.2 Representations and Warranties Still Accurate. The representations and
warranties stated by the Parties remain truthful and accurate during the term of
this Agreement.

2. GLOBAL VENTURES CONVEYANCE OF TITLE TO THE ELEUTHERA STOCK. Upon full
satisfaction of the condition precedents set forth in Section 1, Global Ventures
agrees to either (a) convey 1 share of the Eleuthera Stock in its possession to
Cotton Bay Holdings "free and clear," subject only to the rights of Abiouness
and RG Development, which are to be released under Sections 2 and 3, below, for
each Block of Notes sold, or (b) 1 share of the Eleuthera Stock in its
possession to Cotton Bay Holdings "free and clear," subject only to the rights
of Abiouness and RG Development, which are to be released under Sections 2 and
3, below, for every $30,000 in stocks sold under the Cotton Bay Offering. For
example, in the event Cotton Bay sells 10 Blocks of Notes, Global Ventures shall
convey title to 10 shares of the Eleuthera Stock to Cotton Bay Holdings, subject
to Sections 2 and 3, below. Similarly, for example, in the event Cotton Bay
sells $300,000 in equity through the Cotton Bay Offering, Global Ventures shall
convey title to 10 shares of the Eleuthera Stock to Cotton Bay Holdings, subject
to Sections 3 and 4, below.

3. ABIOUNESS RELEASE OF SECURITY INTEREST. Upon full satisfaction of the
condition precedents set forth in Section 1 and written confirmation of Global
Ventures' conveyance of the Eleuthera Stock, as set forth in Section 2,
Abiouness agrees to release his security interest in the Eleuthera Stock
conveyed by Global Ventures, and take any and all necessary action in recording
a UCC-3 to modify the Abiouness Lien. For example, in the event Cotton Bay sells
10 Blocks of Notes, Global Ventures shall convey title to 10 shares of the
Eleuthera Stock to Cotton Bay Holdings, and Abiouness shall record a UCC-3
releasing his lien interest to the 10 shares being conveyed, subject to Section
4, below. Similarly, for example, in the event Cotton Bay sells $300,000 in
equity through the Cotton Bay Offering, Global Ventures shall convey title to 10
shares of the Eleuthera Stock to Cotton Bay Holdings, and Abiouness shall record
a UCC-3 releasing his lien interest to the 10 shares being conveyed, subject to
Section 4, below.

4. RG DEVELOPMENT RELEASE OF SECURITY INTEREST. Upon full satisfaction of the
condition precedents set forth in Section 1, written confirmation of Global
Ventures' conveyance of the Eleuthera Stock and Abiouness' release of his
security interest, as set forth in Section 3, above, RG Development agrees to
release its security interest in the Eleuthera Stock conveyed by Global
Ventures, and take any and all necessary action in recording a UCC-3 to modify
the RG Lien. For example, in the event Cotton Bay sells 10 Blocks of Notes,
Global Ventures shall convey title to 10 shares of the Eleuthera Stock to Cotton
Bay Holdings, and Abiouness and RG Development shall record a UCC-3 releasing
their respective lien interests to the 10 shares being conveyed. Similarly, for
example, in the event Cotton Bay sells $300,000 in equity through the Cotton Bay
Offering, Global Ventures shall convey title to 10 shares of the Eleuthera Stock
to Cotton Bay Holdings, and RG Development shall record a UCC-3 releasing its
lien interest to the 10 shares being conveyed."

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date first above written.

Global Ventures Group, LLC

/s/ Robert Fortson IV
A&F Bahamas, LLC
Member

Cotton Bay Holdings, Inc.

/s/ Alfred E. Abiouness, Jr.
Alfred E. Abiouness, Jr.
President

RG Development, Inc.

/s/ Douglas Maslo
Douglas Maslo
President

/s/ Alfred Abiouness, Sr.
Alfred Abiouness, Sr.